Citation Nr: 0118288	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

3.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the RO which 
denied the veteran's claims for a rating in excess of 10 
percent for migraine headaches, a compensable rating for 
hemorrhoids, and a rating in excess of 40 percent for a low 
back disability.

The Board's decision on the claims for higher evaluations for 
migraine headaches and for hemorrhoids is set forth below.  
However, the issue of an increased rating for the veteran's 
service-connected low back disability will be addressed in 
the remand that follows this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the veteran's claims for increased ratings for migraine 
headaches and hemorrhoids has been obtained by the RO.

2.  The veteran experiences prostrating attacks occurring on 
an average of, at least, once a month over the last several 
months due to service-connected migraine headaches.

3.  The veteran's hemorrhoids are manifested by objective 
evidence of periodic bleeding and subjective complaints of 
pain and itching, but are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.




CONCLUSIONS OF LAW

1.  The criteria for an increased (30 percent) rating for 
migraine headaches have been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.7, 
 4.124a, Diagnostic Code 8100 (2000).

2.  The criteria for a compensable evaluation for the 
veteran's service-connected hemorrhoids have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. 
§§ 3.321, 4.1-4.7, 4.114, Diagnostic Code 7336 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The RO received the veteran's current claims for increased 
ratings in December 1998.

A review of the record on appeal shows that contemporaneous 
VA and private treatment records, dated from January 1995 to 
January 2000, have been obtained by the RO.

As regards the veteran's headaches, VA records show periodic 
complaints and/or treatment for headaches.  See VA treatment 
records dated in January 1997, May 1998, June 1998, January 
1999, July 1999, September 1999, and November 1999.  An the 
examiner in January 1997 characterized the headaches as 
"chronic."  In May 1998, it was noted that the veteran had 
headaches almost daily for the last three months and strong 
smell or light precipitated the headaches.  And, in November 
1999, it was noted that the veteran was having periodic 
headaches and that bright light and loud noise precipitated 
the headaches.  At that time, it was also noted that the 
veteran took Tylenol No. 3 with good relief.

As regards the veteran's hemorrhoids, VA records show some 
statements relevant to the claim for an increased rating for 
hemorrhoids.  See VA treatment records dated in June 1998, 
January 1999, and June 1999.  Specifically, in June 1998, it 
was noted that the veteran was status post hemorrhoidectomy.  
In January 1999, it was noted that the veteran had periodic 
hemorrhoidal bleeding and an earlier January 1999 rectal 
examination was negative.  And, in June 1999, the veteran 
reported that, in the past, his hemorrhoids had bleed.  
Interestingly, the Board notes that the record shows the 
veteran was hospitalized in August 1997 for a kidney 
transplant.  However, neither those hospitalization records, 
nor subsequent January 2000 VA blood tests, reported that the 
veteran had anemia.  See private treatment records from the 
University of Pennsylvania Hospital dated August to September 
1997; and VA blood tests dated in January 2000.

The veteran underwent VA neurological and rectal examinations 
in January 1999.  As to headaches, the veteran reported that 
he first started having headaches while in military service, 
at that time he was treated with "p.o. analgesics" and anti-
pain injections with some relief, and the headaches occurred 
two to three times a week.  Next, the veteran reported that, 
since his separation from military service, he had had 
headaches two to three times a week.  The headaches were 
located on either the right temple area or the left temple 
area, with the headaches being located on the right side most 
often.  The headaches usually lasted for a day to a day-and-
a-half, were inhibitive approximately one time per week, and 
could be precipitated by psychological or physical stress as 
well as strong odors (cigarette smoke, fragrances, etc.), 
bright lights, and/or loud noises.  The headaches occurred at 
any time of day including the morning and evening.  Next, he 
reported that they could be more severe in the wintertime.  
In addition, the veteran reported that the headaches had a 
"throbbing quality," often started as a "little ache" and 
then rapidly progressed, and were accompanied by photophobia 
and phonophobia.  He also reported that the headaches, on 
occasion, caused nausea, emesis, and/or scintillating lights.  
However, the headaches did not cause adverse neurological 
symptoms or a visual aura.  Next, the veteran reported that 
sleep or medication could sometimes prevent that headache 
from becoming significant.  However, the veteran also 
reported that, because of kidney dysfunction, he could no 
longer take most medications that were used to treat migraine 
headaches.  In addition, while he took Tylenol on occasion, 
it did not significantly help in relieving his adverse 
symptomology.

On examination, the veteran had some mild tenderness to 
palpation over the right temple.  He also had tenderness to 
palpation over the trapezius insertion bilaterally, right 
greater than left.  However, the veteran was in no acute 
distress.

The diagnosis was, "[m]igraine headaches: Described as above.  
The [veteran's] current problem is receiving appropriate 
analgesias for his headaches that do not interfere with his 
other medications."

As to his hemorrhoids, the veteran reported that it had been 
a problem for years, he had had a rubber-banding procedure 
and two excision surgeries, and the medication he took for 
other problems sometimes caused diarrhea that both irritated 
the hemorrhoids and caused a flare-up.  Current adverse 
symptomology consisted of pain and itch.  Moreover,, the 
veteran reported that he was currently undergoing a flare-up.  
The veteran also reported that he had hematochezia with 
strain and this occurred approximately two times per week.  
The veteran treated the hemorrhoids with sitz baths, warm 
packs, and fiber supplements.  The veteran reported that the 
above treatments were helpful.

On rectal examination, the examiner opined that there "may be 
a small external hemorrhoid which is noted with strain."  
Moreover, there were several small skin tags.  Otherwise, 
there was no fissuring, good sphincter tone, and no palpable 
masses.  In addition, stool was brown and guaiac negative.  
Moreover, the prostate was not enlarged.  Lastly, the 
examiner noted the result of November 1998 laboratory work 
and July 1998 urinalysis.  (Specifically, the SMA-7 showed a 
sodium of 140, potassium 3.4, chloride 107, bicarbonate 28, 
BUN 11, creatinine 1.5, and glucose 97.  The veteran's CBC 
revealed a white blood cell count of 9.4, hemoglobin 15.8, 
hematocrit 46.8, and a platelet count of 206,000.).  The 
examiner did not state whether the results indicated anemia, 
however he opined that the urinalysis was unremarkable.

The diagnosis was, "[h]emorrhoids:  Well documented in the 
past with three surgical procedures, per [veteran].  Although 
the [veteran] describes a current flare-up, there is no 
evidence today of bleeding.  There may be a small external 
hemorrhoid which is noted with strain." 

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims for higher evaluations 
for headaches and for hemorrhoids without first remanding the 
claims to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of Statements of the Case and Supplemental 
Statements of the Case, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and been given notice of the information and evidence 
necessary to substantiate the claim.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; in fact, it appears that all 
evidence identified by the veteran as relative to these 
claims has been obtained and associated with the claims file, 
to include the veteran's service medical records and post-
service treatment records.  Also, VA has examined the veteran 
in connection with his claims.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Hence, adjudication of this 
appeal, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claims are ready to be considered on the merits.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claims in light of their 
history; however, where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).


a.  Migraine Headaches

Historically, service connection has been granted for 
vascular headaches, migraine type, and this disability had 
been evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  See RO decision entered in 
September 1971.  The criteria in Diagnostic Code 8100 provide 
that migraine headaches, with characteristic prostrating 
attacks averaging one in two months over the last several 
months, a 10 percent rating is assignable.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  With characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, a 30 percent rating is 
warranted.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent rating is assignable.  Id.

The January 1999 VA examiner adopted the veteran's 
representation that he had migraine headaches that were 
"inhibitive approximately one time per week."  Moreover, VA 
treatment records show the veteran's periodic complaints 
and/or treatment for headaches as well as at least one 
examiner's opinion that the headaches were "chronic" and a 
subsequent treatment records recorded the veteran's claim 
that he had had daily headaches for three months.  
Accordingly, the Board finds that the overall record reflects 
that the veteran experiences characteristic prostrating 
attacks occurring on an average of, at least, once a month 
over the last several months.  Although the veteran has 
described more frequent headaches, the overall record does 
not support a conclusion that he has attacks that are so 
frequent, prolonged, and severe as to cause severe economic 
inadaptability.  In this regard, the Board notes that there 
is no indication that the veteran seeks treatment for his 
headaches on more than an occasional basis, or that he 
frequently misses work because of headaches.  In short, the 
Board finds that, overall, his headaches are shown to his 
symptoms suggest difficulties that are best approximated by 
the criteria for a 30 percent rating.  38 C.F.R. § 4.124a 
(2000).  In other words, there is evidence of characteristic 
prostrating attacks occurring on an average of, at least, 
once a month over the last several months.  Diagnostic 
Code 8100.  A 30 percent rating is therefore warranted, but 
no more.

b.  Hemorrhoids

Historically, service connection has been granted for 
hemorrhoids and this disability had been evaluated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2000).  See RO decision entered in September 1971.  The 
criteria in Diagnostic Code 7336 provide that hemorrhoids 
(external or internal) will be rated as zero percent 
disabling when they are mild or moderate.  Hemorrhoids will 
be rated as 10 percent disabling when they are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 30 percent disability 
rating is warranted when they cause persistent bleeding with 
secondary anemia, or fissures. 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2000).

Taking into account all relevant evidence, the Board finds 
that the veteran's hemorrhoids is properly rated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2000).  The Board notes that, while the veteran has 
complained of pain and an itch, a review of the record on 
appeal fails to show that the hemorrhoids had ever been 
characterized as "large or thrombotic."  Additionally, while 
the veteran's history included several hemorrhoidectomies, 
there has been no indication in the current record that he 
had excessive redundant tissue, evidencing frequent 
recurrences, or fissures.  In fact, the January 1999 VA 
examiner reported that there were no fissures.  Moreover, the 
January 1999 examiner reported that it was only possible that 
the veteran currently had a single and small external 
hemorrhoid.  Tellingly, this opinion was made at a time when 
the veteran claimed he was having a flare-up.  Although the 
veteran has reported having problems with bleeding and a VA 
treatment record noted that the veteran's history included 
hemorrhoids with periodic bleeding, there has been no 
indication that bleeding has been persistent with secondary 
anemia.  Diagnostic Code 7336.  Accordingly, the Board finds 
that, while the veteran complained of periodic pain and itch 
and examination disclosed a possible external hemorrhoid, the 
hemorrhoids are best characterized as being no more than 
moderate in severity.  Accordingly, a compensable evaluation 
is not warranted.

The Board acknowledges that the veteran has a longstanding 
diagnosis of hemorrhoids.  As indicated above, however, the 
criteria for a 10 percent rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7336, simply are not met.  Moreover, as the 
veteran's condition does not meet the criteria for the 
minimum compensable evaluation of 10 percent, it follows that 
he also is unable to meet the criteria for any higher 
evaluation under the rating schedule. 

Furthermore, the Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2000).  There is no showing that the 
veteran's hemorrhoids resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); have necessitated frequent periods of 
hospitalization; or that the disability otherwise has 
rendered inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the matter for compliance 
with the procedures prescribed in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the evidence does not 
demonstrate that the veteran's service connected hemorrhoids' 
warrants more than a noncompensable evaluation.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable to the instant issue on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An increased (30 percent) rating for migraine headaches is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A compensable rating for hemorrhoids is denied.


REMAND

Following a preliminary review of the record as regards the 
claim remaining on the Board finds that a remand is necessary 
to obtain additional medical evidence clarifying the full 
nature and extent of his service-connected low back 
disability.  

The Board notes that when the RO originally granted service 
connection for the veteran's back disability, it 
characterized his service-connected disability as chronic low 
back strain under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain).  See RO decision dated in September 
1972.  In all subsequent decisions, the RO and the Board 
continued the characterization of the veteran's service-
connected back disability as either chronic lumbosacral 
strain or chronic low back strain.  See, for example, RO 
decisions dated in September 1972, September 1970, May 1983, 
April 1984, January 1990, August 1992, and April 1996; and 
Board decisions dated in December 1989 and October 1995.

Since service, however, the record reflects findings of low 
back disability other than lumbosacral strain.  The Board 
notes that current medical evidence shows, not only complains 
of low back pain and limitation of motion but a disc bulge 
with a possible herniation at L4-L5, a disc bulge with a 
herniation at L5-S1, and adverse neurological symptomatology 
including radiculopathy into the lower extremities and lost 
ankle jerk and patella tendon reflex.  See VA examinations 
dated in January 1999 and June 2000; March 1999 computerized 
tomography (CT); private treatment records from Dr. Shankman 
dated from January 1995 to February 1998; and VA treatment 
records dated in March 1999 and November 1999.

The record also reveals that after the veteran's discharge 
from service, the al shows that the veteran sustained several 
post-service back injuries.  See December 1984 letter from 
Navjeet Singh, M.D. (veteran re-injured his back at work in 
December 1984); and private treatment records from Dr. 
Gregory Shankman dated in January 1995 (veteran involved in a 
motor vehicle accident at work and injured his back) and 
August 1995 (veteran re-injured his back in a fall at work).  
Moreover, there is some suggestion that his low back was in 
relatively good condition prior to the time of the 
supervening post-service injuries, and that many of his 
current manifestations can be attributed, not to service, but 
rather to the injuries that later occurred.  See Dr. 
Shankman's January 1995 treatment record (under the heading 
"Past Medical History," it was reported that the veteran's 
history was "Essentially Unremarkable.  [Veteran] did have 
prior back problems, but this was in 1956 and has 
resolved.").

The veteran has already received the maximum disability 
rating possible under Diagnostic Code 5295.  Hence, a higher 
evaluation may only be assigned pursuant to another 
applicable diagnostic code or on an extra-schedular basis. 

Given the post-service clinical findings, Diagnostic Code 
5293, pursuant to which intervertebral syndrome is diagnosed, 
provides for a maximum evaluation of 60 percent, and appears 
to be potentially applicable to the veteran's claim.  
However, the record currently includes no medical opinion, 
based upon evaluation of the veteran of consideration of his 
medical history (to include that pertaining to post-service 
injury), as to whether any current disk disease represents a 
progression of, or is otherwise related to, the chronic 
lumbosacral strain for which the veteran is service 
connected.  If such a relationship is found, or if it is not 
medically possible to distinguish the symptoms attributable 
to the service-connected lumbosacral strain for any current 
disk disease, findings responsive to the criteria under 
Diagnostic Code 5293 are needed to accurately assess the 
disability. See  Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam), (directing that when it is not possible 
to separate the effects of service-connected and nonservice-
connected disability, the reasonable doubt doctrine mandates 
that all such signs and symptoms be attributed to the 
service-connected condition).  Hence, further medical 
examination is warranted.

The Board also notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  While 
reports of VA examinations of the low back in February 1999 
and June 2000 include notations as to his complaints of back 
pain, neither examiner provided clinical findings as to the 
extent of functional loss attributable to pain and other 
factors, to include with repeated use and/or during flare-
ups.  Such findings would be helpful in evaluating the 
disability, to include under the provisions of Diagnostic 
Code 5293, as appropriate.  

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran does not 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) sent to him 
concerning such examination.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from VA facilities in Rome, 
Syracuse, and Albany New York as well as a VA facility in 
Philadelphia, Pennsylvania.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain outstanding pertinent medical records from 
any other sources or facilities identified by the veteran, 
including all private treatment records from the University 
of Pennsylvania Hospital and all records prepared in 
connection with his receipt of Social Security Administration 
(SSA) disability benefits.

Lastly, the Board notes that the above-noted development 
appears to be consistent with the dictates of the Veterans 
Claims Assistance Act of 2000, passed, as previously 
indicated, during the pendency of the appeal.  However, to 
ensure that all duties imposed under the Act are met, the RO 
should, in addition to the above requested development, also 
determine whether any other indicated development and/or 
notification action while the matter is in remand status.

Accordingly, this matter is hereby REMANDED to the RO for the 
following development:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the VA medical 
facilities in Rome, Syracuse, and Albany 
New York as well as a VA facility in 
Philadelphia, Pennsylvania and private 
treatment records from University of 
Pennsylvania Hospital, as well as from 
any other source(s) or facility(ies) 
identified by the veteran including the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he so notified.  The veteran is also 
free to submit any pertinent medical or 
other records in his possession, and the 
RO should afford him the opportunity to 
do so before arranging for him to undergo 
medical examination.  The RO should also 
attempt to obtain an employment history 
of the veteran.

2.  Following the receipt of all evidence 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a comprehensive VA 
examinations by an orthopedist and a 
neurologist to determine the current 
nature severity of his service connected 
low back disability.  All indicated 
testing in this regard (to include x-
rays, with normal or standard ranges 
provided for comparison purposes) should 
be accomplished and all clinical findings 
should be reported in detail.  The 
complete claims folder, including a copy 
of this REMAND, must be furnished to, and 
be reviewed by, the examiners.  

The orthopedic examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  If there is clinical evidence of 
pain on motion, the examiner(s) should 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner(s) should render an 
opinion, based upon best medical 
judgment, as to whether, and to what 
extent, the veteran experiences likely 
additional functional loss (beyond that 
which is demonstrated clinically) due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use..  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

The neurologist should also describe all 
of the veteran's current neurological 
symptoms.  The examiner should indicate 
the frequency with which the veteran 
experiences attacks attributable to disk 
impairment, and should note whether the 
condition is manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc(s) with little intermittent relief.  

Following examination of the veteran, 
review of his pertinent medical history 
(to include that noted herein), and 
consideration of sound medical 
principles, the physicians should offer a 
consensus opinion as to whether any 
current intervertebral disc syndrome of 
the low back (or a similar such condition 
affecting the discs of the low back) is, 
as least as likely as not, a progression 
of, or is otherwise related to, the low 
back condition for which service 
connection has been granted 
(characterized as lumbosacral strain).  
The examines also should clearly state 
whether it is more likely that part or 
all of his symptoms can be attributed to 
causes unrelated to service, and, if so, 
whether it is possible to distinguish the 
symptoms associated with the service-
connected disability from that 
attributable to disk impairment or 
disease.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as appropriate, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, the decision 
should include explicit discussion of 
applicability of Diagnostic Code 5293 in 
evaluating the veteran's claim; the 
extent of functional loss in the low back 
due to pain and other factors, to include 
with repeated use and during flare-ups; 
and the criteria and procedures for 
assignment of an extra-schedular rating.  
The RO must provide adequate reasons and 
bases for its determinations.

8.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case, and afford him the opportunity to 
provide written or other argument in 
response thereto before the claim's file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 


